THE THIRTEENTH COURT OF APPEALS

                                         13-20-00065-CR


                             EX PARTE CHESTER SINCLAIR


                                    On Appeal from the
                       227th District Court of Bexar County, Texas
                            Trial Cause No. 1997CR3391W1


                                          JUDGMENT

       This Court’s judgment issued on December 16, 2021, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings in accordance with its opinion.

       We further order this decision certified below for observance.

March 3, 2022